Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       15-JAN-2020
                                                       08:02 AM



                           SCAD-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   OFFICE OF DISCIPLINARY COUNSEL,
                             Petitioner,

                                 vs.

                   DAVID A. SERENO, (HI bar #4739)
                             Respondent.


                         ORIGINAL PROCEEDING
                       (ODC Case No. 18-0330)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the December 23, 2019 report

filed in this matter by the Office of Disciplinary Counsel (ODC),

ODC’s August 13, 2019 petition, requesting the immediate

suspension of Respondent David A. Sereno from the practice of

law, pursuant to Rule 2.12A of the Rules of the Supreme Court of

the State of Hawai#i (RSCH), and the record, we find that

Respondent Sereno has failed to meaningfully or substantively

respond to lawful requests from ODC regarding its two

investigations into alleged misconduct committed by him.

Therefore,
          IT IS HEREBY ORDERED that, pursuant to RSCH Rule 2.12A,

Respondent Sereno is suspended from the practice of law.       This

order is effective immediately and until further order of this

court.

          IT IS FURTHER ORDERED that this order imposing

suspension upon Respondent Sereno shall constitute a suspension

for purposes of RSCH Rule 2.16.   The Disciplinary Board of the

Hawai#i Supreme Court and Respondent Sereno shall therefore

comply with the relevant requirements of that Rule.

          IT IS FURTHER ORDERED that the Clerk shall forthwith

distribute a copy of this order to all judges, pursuant to RSCH

Rule 2.16(f).   Distribution may be by electronic mail.

          DATED: Honolulu, Hawai#i, January 15, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                  2